IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON                FILED
                                   MAY SESSION, 1999                June 3, 1999

                                                                Cecil Crowson, Jr.
                                                               Appellate Court Clerk
STATE OF TENNESSEE,                        )   C.C.A. NO. 02C01-9809-CC-00294
                                           )
              Appellee,                    )
                                           )   OBION COUNTY
V.                                         )
                                           )   HON . WILL IAM B. AC REE , JR.,
                                           )   JUDGE
ANDR E DE SHU N GO SS,                     )
                                           )   (POSSESSION OF COCAINE
              Appe llant.                  )   WITH INTEN T TO S ELL)



FOR THE APPELLANT:                             FOR THE APPELLEE:

C. MICHAEL ROBBINS                             PAUL G. SUMMERS
46 No rth Third S treet                        Attorney General & Reporter
Suite 719
Memphis, TN 38103                              J. ROSS DYER
(On appe al)                                   Assistant Attorney General
                                               2nd Floor, Cordell Hull Building
JOS EPH D. ATN IP                              425 Fifth Avenue North
District Public Defender                       Nashville, TN 37243
121 E ast Ma in
P.O. Box 734                                   THOM AS A. THO MAS
Dresden, TN 38225                              District Attorn ey Ge neral
(At trial a nd of c ouns el on a ppea l)
                                               JAMES T. CANNON
                                               Assistant District Attorney General
                                               414 So uth Fou rth
                                               P.O. Box 218
                                               Union City, TN 38281-0218




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                    OPINION

         The Defendant, Andre Deshun Goss, appeals as of right following his

conviction in the Obion County Circuit Court. Defendant was convicted by a jury of

possession of cocaine with the intent to sell, simple possession of marijuana, and

resisting arrest. In this appeal, Defendant argues there was insufficient evidence

regarding his identity to support his conviction. We affirm the judgment of the trial

court.



         When an accused challenges the sufficiency of the convicting evidence, the

standard is whether, after reviewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reaso nable d oubt. Jack son v. V irginia, 443 U.S. 307, 319 (19 79).

On appea l, the State is entitled to the strongest legitimate view of the evidence and

all inferences therefrom. State v. Cabbage, 571 S.W .2d 832, 835 (Tenn. 197 8).

Because a verdic t of guilt remov es the pr esum ption of inn ocenc e and re places it w ith

a presumption of guilt, the accu sed h as the burde n in this court of illustrating why the

evidence is insufficient to sup port the ve rdict returne d by the trier o f fact. State v.

Tuggle, 639 S.W .2d 913 , 914 (T enn. 19 82); State v. Grace, 493 S.W.2d 474, 476

(Tenn. 19 73).



         Questions concerning the credibility of the witnesses, the weight an d value to

be given the evidence, as w ell as all factual issues raised by the evidence , are

resolved by the trier of fa ct, not this court. State v. Pappas, 754 S.W.2d 620, 623

(Tenn. Crim. A pp.), perm. to appeal denied, id. (Tenn . 1987). Nor may this court



                                            -2-
reweigh or reevalu ate the ev idence . Cabbage, 571 S.W .2d at 835. A jury verdict

approved by the trial court acc redits the S tate’s witne sses an d resolve s all conflicts

in favor of the State. Grace, 493 S.W.2d at 476.



       Karl Jackson of the Union City Police Department was on bike patrol on March

14, 1998. At approximately 6:45 p.m., he and two (2) other police officers, Kevin

Griffin and Lee Dearmitt, were eating dinner at the local Dairy Quee n. They we re

discussing the Defendant, Andre Goss, during their dinner as there were outstanding

warran ts for his arrest. After they finis hed ea ting, Patro lman G riffin pointed o ut a

Chevrolet Suburban which resembled Jackson’s earlier description of the

Defe ndan t’s vehicle. The vehicle was traveling northbound on Miles Avenue in front

of Dairy Qu een. The officers got on their bicycles and followed the vehicle. Jackson

testified that he had arrested the Defendant on a prior occasion.              When the

Chevrolet Suburban pulled into a parking lot, Jackson approached the driver’s side

window and believed that the driver was Defendant Andre Goss.



       Jackson spoke to the Defendant and to his passenger, Eric Johnson, who was

sitting in the bac k seat. A third person, Darrell Brooks, was also in the vehicle.

Defendant was aske d to exit the vehicle and he complied. Defendant at first denied

being Andre Goss, but then admitted he was in fact Andre Goss when Patrolman

Milligan retrieved a copy of the outstanding warrant for Goss’ arrest which had a

photog raph of G oss attac hed.



       Defendant consented to a search of the vehicle, and D earmitt performed the

search.    During the search, a loaded handgun was found.                Defendant was

handcuffed as a result. Jackson noticed that Defendant’s left hand was “clinched

                                            -3-
real tight,” and he attempted to pry Defendant’s hand open. Defendant refused and

attempted to pull away. A struggle ensued, and a bag of crack cocaine fell from

Defe ndan t’s hand to the ground. After Jackson retrieved the bag, Defendant did not

resist arrest any further. Dearmitt performed a further search of the vehicle, finding

a “rock” of cocaine in the driver’s door pocket and a marijuana cigar butt. Fifteen

hundred dollars ($1,500.00) was seized from the Defendant’s person, but nothing

was tak en from Brooks or John son.



       Defendant argues that because State witnesses failed to identify Defendant

in-court and referred to h im by “Andre Goss” or as the “driver,” then the State failed

to prove the specific identity of the Defendant as the driver of the Suburban in which

the drugs and the wea pon we re found . However, Jackson’s testimony is clear that

the individual in the driver’s seat of the vehicle was the Defendant, Andre Goss.

Jackson recalled that he had arrested Andre Goss, the Defendant, on a prior

occasion. Furthermore, the photograph which accompanied an outstanding warrant

for Goss’ arrest resembled the Defe ndant. Finally, the Defendant himself admitted

to being Andre Goss after he was arreste d. This Defendant is the same individual

with who m the p olice strug gled to arrest and who dropped a bag of crack cocaine.

This Defendant is the same person who sat in the driver’s seat of the Suburban,

known to be the vehicle of the Defendant, where a marijuana cigar and a loaded

handg un were found.



       As Defendant notes within his brief, the State is required to prove that he was

the person who committed the crime in questio n. Wh ite v. State, 533 S.W.2d 735,

744 (Tenn . Crim. A pp. 197 5). This is a question of fact for the determination of the

jury following conside ration of the proof su bmitted at trial. Id.; State v. Crawfo rd, 635

                                            -4-
S.W.2d 704, 705 (Tenn. Crim. App . 1982). From the tes timony of police o fficer Karl

Jackson wherein he referred to the Defendant by name, the identity of the Defendant

could be reas onably d etermined by the jury. State v. Phillips, 728 S.W.2d 21, 25

(Tenn. Crim. App. 1986). W hile an in-court identification of the Defendant was not

made by Jackson, a courtroom identification is not a prerequisite to convict a

defendant of a crimin al offense . State v. Dan ny Mo rris, No. 01C01-9506-CC-00206,

slip op. at 2, H umph reys Co unty (Tenn. Crim. App., a t Nash ville, Ma y 9, 199 6) (Ru le

11 application denied). There was certainly sufficient evidence wh ereby a rational

trier of fact could have determined that Defendant, Andre Goss, was the perpetrator

of this offense beyond a reaso nable d oubt ba sed up on the tes timony o f Jackso n.



       We affirm the ju dgme nt of the trial co urt.


                                   ____________________________________
                                   THOMAS T. W OODALL, Judge




CONCUR:



___________________________________
JOHN H. PEAY, Judge


___________________________________
JOE G. RILEY, Judge




                                            -5-